Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the guide wire" in last line.  There is insufficient antecedent basis for this limitation in the claim. Note that line 2 recites “a guidewire”. The spelling/usage of the term should be consistent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 28-30, 32-37, 39-41, 43-45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toth (US 20160029960 A1; PCT 371 filed 9/25/2015; cited in parent case).
Regarding claim 26, Toth teaches a method for evaluating patients for neuromodulation therapy, the method comprising: 
delivering a distal portion of a neuromodulation catheter assembly to a target site within a renal blood vessel of a human patient, wherein the distal portion of the neuromodulation catheter assembly includes a sensing element (Fig. 2k-2m; Fig. 3a-3d; [0008] “guidewire for monitoring physiologic signals”; [0018]; [0027] “delivery catheter”);
obtaining, via the sensing element, a first measurement related to a first hemodynamic parameter of the patient (Fig. 1a; Fig. 1c; Fig. 2o; [0049]; [0054]; [0098]; 
utilizing the first measurement and the second measurement, determining a physiological parameter indicative of patient responsiveness to renal neuromodulation therapy ([0057]; [0376]); 
comparing the physiological parameter to a predetermined threshold ([0376] “analyzing the signal sets to generate a result…The result may be compared against criteria”); and 
indicating, based on the comparison, a likelihood of the patient benefitting from renal neuromodulation therapy ([0376] “The result may be compared against criteria to determine if a procedure should be performed or not”; [0205] “for predicting the outlook of a subject after a surgery or a procedure”; [0213]).
Regarding claim 28, Toth teaches wherein determining the physiological parameter comprises determining a renal resistance (Fig. 2o; [0049] “vessel wall stiffness”).
Regarding claim 29, Toth teaches wherein obtaining a first measurement related to a first hemodynamic parameter comprises obtaining a blood pressure measurement with the renal blood vessel (Fig. 2o; [0049] “blood pressure”; [0057]).
Regarding claim 30, Toth teaches wherein obtaining a second measurement related to a second hemodynamic parameter comprises obtaining a blood velocity measurement within the renal blood vessel (Fig. 2o; [0049] “blood flow, a blood flow differential signal”; [0057]).
Regarding claim 32, Toth teaches wherein delivering the distal portion of neuromodulation catheter assembly to the target site comprises delivering a guidewire of the neuromodulation catheter assembly to the target site, wherein the guidewire includes the sensing elements (Fig. 2k-2m; Fig. 3a-3d; [0008] “guidewire for monitoring physiologic signals”; [0018]; [0027]).
Regarding claim 33, Toth teaches upon the physiological parameter being below or within the predetermined threshold indicating the patient will benefit from neuromodulation therapy ([0376] “The result may be compared against criteria to determine if a procedure should be performed or not”; [0205]; [0378] “if the location is suitable for a surgical procedure”), applying renal neuromodulation therapy to at least partially ablate nerves proximate to a wall of the vessel ([0015] “ablation”; [0026]-[0027]; Fig. 2j; [0075] “nerve ablation”; [0175]; [0245] “neuromodulation”; [0352 “ablate the nerves”). 
Regarding claim 34, Toth teaches advancing a neuromodulation catheter over a guidewire having the sensing element to the target site (Fig. 2l; [0027]); and
applying the renal neuromodulation therapy with the neuromodulation catheter (Fig. 2j; [0245]; Fig. 2l; Fig. 3B; [0259] “over which an additional catheter…may be deployed”; [0280] “ablation/stimulation tool 327…allowing the second tool 327 to take on a deployed shape (in this case a helical shape)”; [0262] “catheter electrode(s)”).
Regarding claim 35, Toth teaches retracting the neuromodulation catheter ([0019] “retraction of a delivery sheath”; [0254] “retraction of a delivery sheath”); and
obtaining the post-neuromodulation measurements from the sensing element of the guidewire (Fig. 1c, 170; [0064]; [0084]; [0089]).
Regarding claim 36, Toth teaches wherein the target site comprises a first target site and the physiological parameter comprises a first physiological parameter for the first target site (Fig. 1c; [0018]; [0049]; [0057]), further comprising: 
obtaining measurements of the first and second hemodynamic parameters for a second target site ([0049]; [0057] “one or more monitoring sites; [0098]); 
determining a second physiological parameter for the second target site ([0049]; [0057] “one or more monitoring sites; [0098]); and 
applying the renal neuromodulation therapy ([0015] “ablation”; [0026]-[0027]; Fig. 2j; [0075] “nerve ablation”; [0175]; [0245] “neuromodulation”; [0352 “ablate the nerves”) to one of the first target site and the second target site based on a comparison of the first physiological parameter and the second physiological parameter ([0057]; [0059]; [0154]; [0376] “analyzing the signal sets to generate a result…The result may be compared against criteria to determine if a procedure should be performed or not”; [0378] “assessing the result set to decide if the location is suitable for performing a surgical procedure…If the location is suitable for a surgical procedure then the method may include performing at least a portion of a surgical procedure thereupon”).
Regarding claim 37, Toth teaches a method for evaluating patients for neuromodulation therapy, the method comprising: 
delivering a distal portion of a neuromodulation catheter assembly to a target site within a renal blood vessel of a human patient, wherein the distal portion of the neuromodulation catheter assembly includes a sensing element (Fig. 2k-2m; Fig. 3a-3d; [0008] “guidewire for monitoring physiologic signals”; [0018]; [0027] “delivery catheter”); 

utilizing the at least one measurement, determining a physiological parameter indicative of patient responsiveness to renal neuromodulation therapy ([0057]; [0376]); 
comparing the physiological parameter to a predetermined threshold ([0376] “analyzing the signal sets to generate a result…The result may be compared against criteria”); and 
upon the comparison indicating a likelihood that the patient will benefit from renal neuromodulation therapy ([0057]; [0059]; [0154]; [0376] “analyzing the signal sets to generate a result…The result may be compared against criteria to determine if a procedure should be performed or not”; [0378] “assessing the result set to decide if the location is suitable for performing a surgical procedure…If the location is suitable for a surgical procedure then the method may include performing at least a portion of a surgical procedure thereupon”), applying renal neuromodulation therapy to at least partially ablate nerves proximate to a wall of the vessel ([0015] “ablation”; [0026]-[0027]; Fig. 2j; [0075] “nerve ablation”; [0175]; [0245] “neuromodulation”; [0352 “ablate the nerves”).
Regarding claim 39, Toth teaches wherein determining the physiological parameter comprises determining a renal resistance (Fig. 2o; [0049] “vessel wall stiffness”).
Regarding claim 40, Toth teaches wherein obtaining at least one measurement related to at least one hemodynamic parameter comprises obtaining a blood pressure measurement within the renal blood vessel (Fig. 2o; [0049] “blood pressure”; [0057]).
Regarding claim 41, Toth teaches wherein obtaining at least one measurement related to at least one hemodynamic parameter comprises obtaining a blood velocity measurement within the renal blood vessel (Fig. 2o; [0049] “blood flow, a blood flow differential signal”; [0057]).
Regarding claim 43, Toth teaches wherein delivering the distal portion of neuromodulation catheter assembly to the target site comprises delivering a guidewire of the neuromodulation catheter assembly to the target site, wherein the guide wire includes the sensing element (Fig. 2k-2m; Fig. 3a-3d; [0008] “guidewire for monitoring physiologic signals”; [0018]; [0027]).
Regarding claim 44, Toth teaches advancing a neuromodulation catheter over a guidewire having the sensing element to the target site (Fig. 2l; [0027]); and 
applying the renal neuromodulation therapy with the neuromodulation catheter (Fig. 2j; [0245]; Fig. 2l; Fig. 3B; [0259] “over which an additional catheter…may be deployed”; [0280] “ablation/stimulation tool 327…allowing the second tool 327 to take on a deployed shape (in this case a helical shape)”; [0262] “catheter electrode(s)”).
Regarding claim 45, Toth teaches retracting the neuromodulation catheter ([0019] “retraction of a delivery sheath”; [0254] “retraction of a delivery sheath”); and 
obtaining the post-neuromodulation measurements from the sensing element of the guidewire (Fig. 1c, 170; [0064]; [0084]; [0089]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth as applied to claims 26, 37 above, in view of Sverdlik (US 20140012133 A1; 1/9/2014).
Regarding claim 27, Toth does not teach wherein determining the physiological parameter comprises determining a renal wave speed. However, Sverdlik teaches in the same field of endeavor (Abstract) wherein determining the physiological parameter comprises determining a renal wave speed (Fig. 7 “blood flow velocity”; [0005] “measure renal artery stiffness by calculating pulse wave velocity”; [0108]; the term “renal wave speed” is not a standard term of art, it is interpreted in light of instant specification at [0032]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Toth to include determining renal wave speed as taught by Sverdlik because this enables measuring kidney function as a result of renal treatment (Fig. 7).
Regarding claim 38, Toth does not teach wherein determining the physiological parameter comprises determining a renal wave speed. However, Sverdlik teaches in the same field of endeavor (Abstract) wherein determining the physiological parameter comprises determining a renal wave speed (Fig. 7 “blood flow velocity”; [0005] .

Claim(s) 31, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth as applied to claims 30, 37 above, in view of Sverdlik (US 20140012133 A1; 1/9/2014) and evidenced by Wikipedia (Pulse wave velocity).
Regarding claim 31, Toth does not teach wherein determining the physiological parameter comprises calculating a renal wave speed based on the blood pressure measurement and the blood velocity measurement. However, Sverdlik teaches in the same field of endeavor (Abstract) wherein determining the physiological parameter comprises determining a renal wave speed (Fig. 7 “blood flow velocity”; [0005] “measure renal artery stiffness by calculating pulse wave velocity”; [0108]; the term “renal wave speed” is not a standard term of art, it is interpreted in light of instant specification at [0032]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Toth to include determining renal wave speed as taught by Sverdlik because this enables measuring kidney function as a result of renal treatment (Fig. 7).

Regarding claim 42, Toth does not teach wherein determining the physiological parameter comprises calculating a renal wave speed based on a blood pressure measurement and a blood velocity measurement. However, Sverdlik teaches in the same field of endeavor (Abstract) wherein determining the physiological parameter comprises determining a renal wave speed (Fig. 7 “blood flow velocity”; [0005] “measure renal artery stiffness by calculating pulse wave velocity”; [0108]; the term “renal wave speed” is not a standard term of art, it is interpreted in light of instant specification at [0032]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Toth to include determining renal wave speed as taught by Sverdlik because this enables measuring kidney function as a result of renal treatment (Fig. 7).
The combination of Toth and Sverdlik does not teach calculating a renal wave speed based on the blood pressure measurement and the blood velocity measurement. However, as evidenced by Wikipedia, calculating wave speed from pressure and velocity/flow is known via the Water hammer equation (Using pressure-flow velocity, pressure-volumetric flow relationships or characteristic impedance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792